Case 7:19-cv-00217-DC Document 32-2 Filed 11/15/19 Page 1 of 5




          EXHIBIT A
          Case 7:19-cv-00217-DC Document 32-2 Filed 11/15/19 Page 2 of 5




                                         CERTIFICATION

          United Food and Commercial Workers International Union Local 464A and the Trustees

of Local 464A United Food and Commercial Workers Union Welfare Service Benefit Fund,

Welfare and Pension Funds of Local 464A - Pension Fund, and New York-New Jersey

Amalgamated Pension Plan for ACME Employees (collectively, "Local 464A" or "Plaintiff'),

declare, as to the claims asserted under the federal securities laws that:

          1.    Plaintiff did not purchase the securities that are the subject of this action at the

direction of Plaintiffs counsel or in order to participate in any private action.

          2.    Plaintiff is willing to serve as a representative party on behalf of the class, including

providing testimony at deposition and trial, if necessary.

          3.    Plaintiffs Class Period purchase and sale transactions in ProPetro Holding Corp.

securities that are the subject of this action are attached in Schedule A.

          4.    Plaintiff has full power and authority to bring suit to recover for its investment

losses listed in the attached Schedule A.

          5.    Plaintiff has fully reviewed the facts and allegations of a complaint filed in this

action and authorizes the filing of the motion for appointment as lead plaintiff on its behalf in this

action.

          6.    I, John T. Niccollai, as President of United Food and Commercial Workers

International Union Local 464A and Trustee of Local 464A United Food and Commercial Workers

Union Welfare Service Benefit Fund, Welfare and Pension Funds of Local 464A-Pension Fund,

and New York-New Jersey Amalgamated Pension Plan for ACME Employees, am authorized to

make legal decisions on behalf of Local 464A.
        Case 7:19-cv-00217-DC Document 32-2 Filed 11/15/19 Page 3 of 5




        7.       Plaintiff intends to actively monitor and vigorously pursue this action for the benefit

of the class.

        8.       Plaintiff will endeavor to provide fair and adequate representation and work directly

with the efforts of class counsel to ensure that the largest recovery for the class consistent with

good faith and meritorious judgment is obtained.

        9.       Local 464A is not currently serving and has not served as a representative party for

a class action filed under the federal securities laws during the three years prior to the date of this

Certification.

        10.      Local 464A sought to serve (but was not appointed) as a representative party for a

class action filed under the federal securities laws during the three years prior to the date of this

Certification in:

                    Labul v. XPO Logistics, Inc., et al., No. 18-cv-02062 (D. Conn.)

        11.      Plaintiff will not accept any payment for serving as a representative party on behalf

of the class beyond Plaintiffs pro rata share of any recovery, except such reasonable costs and

expenses (including lost wages) directly relating to the representation of the class as ordered or

approved by the Court.

        I declare under penalty of perjury that the foregoing is true and correct.
                      .
        Executed this I   a.,-(rt day of November 2019.


                                                           collai, as President of United Food and
                                                Commercial Workers International Union Local
                                                464A and Trustee of Local 464A United Food and
                                                Commercial Workers Union Welfare Service
                                                Benefit Fund, Welfare and Pension Funds of Local
                                                464A - Pension Fund, and New York-New Jersey
                                                Amalgamated Pension Plan for ACME Employees
     Case 7:19-cv-00217-DC Document 32-2 Filed 11/15/19 Page 4 of 5




                                  SCHEDULE A


       United Food and Commercial Workers International Union Local 464A
   Security         Buy/Sell          Date           Quantity          Price
Common Stock         BUY            5/30/2018           377            $17.95
Common Stock         BUY            2/28/2019           132            $19.77
Common Stock         BUY            3/21 /2019          112            $21.84
Common Stock         SELL           7/25/2018           93             $14.48


Local 464A United Food and Commercial Workers Union Welfare Service Benefit Fund
   Security         Buy/Sell          Date           Quantity          Price
Common Stock         BUY             1/7/2019          4,000           $13.66
Common Stock         BUY             1/9/2019          5,000           $14.66
Common Stock         BUY            1/10/2019          1,000           $14.90
Common Stock         BUY            1116/2019          1,000           $15.25
Common Stock         BUY            1/31/2019           500            $16.23
Common Stock         BUY            2/ 13/2019         1,500           $17.10
Common Stock         BUY .          2/14/2019          4,000           $17.82
Common Stock         BUY            2/15/2019          1,oop           $18.14
Common Stock         BUY            3/ 12/2019         1,000           $19.89
Common Stock         BUY            4/12/2019           500            $23 .55


              Welfare and Pension Funds of Local 464A - Pension Fund
   Security         Buy/Sell          Date           Quantity          Price
Common Stock         BUY            5/30/2018          7,033           $17.95
Common Stock         BUY             1/7/2019          7,500           $13 .66
Common Stock         BUY             1/9/2019          10,000          $14.66
Common Stock         BUY            1110/2019          6,500           $14.90
Common Stock         BUY            1/18/2019          5,000           $15.44
Common Stock         BUY            1/30/2019          2,000           $16.00
Common Stock         BUY            2/14/2019          4,000           $17.82
Common Stock         BUY            2/ 15/2019         2,000           $18.14
   Case 7:19-cv-00217-DC Document 32-2 Filed 11/15/19 Page 5 of 5




Common Stock      BUY           2/28/2019        2,471          $19.77
Common Stock      BUY           3/12/2019         1,000         $19.89
Common Stock      BUY           3/ 15/2019       2,000          $21.02
Common Stock      BUY           3/21/2019        2,085          $21.84
Common Stock      SELL          7/25/2018        1,742          $14.48


     New York-New Jersey Amalgamated Pension Plan for ACME Employees
  Security       Buy/Sell         Date          Quantity         Price
Common Stock      BUY           5/30/2018         645           $17.95
Common Stock      BUY            1/7/2019        4,000          $13.66
Common Stock      BUY            1/9/2019        4,000          $14.66
Common Stock      BUY           1/10/2019        2,000          $14.90
Common Stock      BUY           1/ 16/2019        1,000         $15.25
Common Stock      BUY           1/18/2019        2,000          $15.44
Common Stock      BUY           2/1/2019          1,000         $16.56
Common Stock      BUY           2/14/2019        2,000          $17.82
Common Stock      BUY           2/15/2019         1,000         $18.14
Common Stock      BUY           2/28/2019         227           $19.77
Common Stock      BUY           3/12/2019         500           $19.89
Common Stock      BUY           3/15/2019         500           $21.02
Common Stock      BUY           3/21/2019         191            $21.84
Common Stock      BUY           4/4/2019          1,000         $22.03
Common Stock      SELL          7/25/2018         160           $14.48
